— Order unanimously modified on the law and as modified affirmed without costs, in accordance with the following Memorandum: Plaintiff appeals from an order of Supreme Court, Erie County, that stayed her applications seeking custody of the infant issue of the marriage and to hold defendant in contempt. Supreme Court declined to consider those applications until we have decided plaintiff’s appeal of the court’s denial of her recusal motion. That appeal is not yet properly before this court (see, Matter of Sans v Doyle, 175 AD2d 670 [decided herewith]).
Supreme Court did not abuse its discretion in staying further proceedings on plaintiff’s custody application (see, CPLR 2201). We conclude, however, that Supreme Court erred in staying her contempt application. In support of that application, plaintiff submitted evidence of defendant’s interference with her visitation with her child. Because an expedited determination of petitioner’s claim that defendant interfered with her visitation rights would be in the best interest of the child, and because the appeal on the recusal motion has not yet been perfected, the contempt proceeding should not be stayed. (Appeal from Order of Supreme Court, Erie County, Doyle, Jr., J. — Civil Contempt.) Present — Callahan, J. P., Den-man, Pine, Lawton and Davis, JJ.